NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 24, 2021 *
                                Decided June 17, 2021

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge


No. 20-3223

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Western District of
                                               Wisconsin.

      v.                                       No. 18-cr-112-jdp

ROLAND SCOTT, JR.,                             James D. Peterson,
    Defendant-Appellant.                       Chief Judge.

                                      ORDER

       Roland Scott, a federal inmate at FCI Terre Haute in Indiana, asserted that his
medical conditions justified compassionate release from prison in light of the COVID-19
pandemic. The district court denied his motion on both procedural grounds and the
merits. Procedurally, Scott failed to show that he had exhausted his administrative


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 20-3223                                                                         Page 2

remedies. On the merits, Scott not only failed to introduce evidence to support that his
health conditions presented an extraordinary and compelling reason for release, but he
also remained a danger to the public. Regardless of whether Scott satisfied the
exhaustion requirement, the district court did not abuse its discretion in denying Scott’s
motion on the merits, so we affirm.

       Scott is serving an eight-year prison sentence. In 2018, Scott pleaded guilty to
possessing a firearm as a felon in violation of 18 U.S.C. § 922(g)(1), after he fired a
handgun at a group of men a dozen times. At his sentencing in January 2019, the district
court found that the circumstances of his offense (his responsibility for the dangerous
confrontation) and his violent criminal history (including several domestic violence
incidents) warranted an above-guidelines sentence of 96 months’ imprisonment, based
on the factors in 18 U.S.C. § 3553(a). Scott is scheduled for release in May 2025.

        In 2020, after serving about a quarter of his sentence, Scott moved for
compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i). He asserted that his health
conditions—including asthma, diabetes, high blood pressure, and “cannabis use
disorder”—increased his risk of severe complications from COVID-19, and thus, were
an extraordinary and compelling reason for release. But Scott did not provide any
medical records showing the severity of his conditions or any evidence demonstrating
that his conditions heightened his risk of serious COVID-19 illness if he were infected
with the virus. He did, however, attach to his motion a letter requesting compassionate
release that he apparently wrote to the warden a month earlier. He also attached a
sworn statement attesting that he had exhausted his administrative remedies before
filing his motion. In a separate exhibit, Scott alleged he was having problems accessing
proper medical care, religious services, and legal assistance at his prison. In addition to
this motion and after the Wisconsin Federal Defender’s Office declined to represent
him, Scott filed a motion for recruitment of counsel, citing the complex issues involved
in his case and his limited understanding of the law.

       The government opposed Scott’s motion for compassionate release. It argued
that Scott failed to show that he had exhausted his administrative remedies, Scott
provided insufficient documentation about his medical conditions, Scott’s release
would endanger the community, and FCI Terre Haute was not experiencing a severe
COVID-19 outbreak at the time of Scott’s motion.

       The district court denied the motion, explaining:
No. 20-3223                                                                          Page 3

       Defendant asks for compassionate release due to the risk of coronavirus,
       general conditions at his institution, and his rehabilitation. Dkt. 61. As the
       government explained in its opposition, Dkt. 63, defendant does not show
       that he has exhausted the available administrative remedies as required
       under 18 U.S.C. § 3582(c). But even if I were to waive the exhaustion
       requirement, defendant has not demonstrated extraordinary and
       compelling reasons for immediate release. Defendant has asthma and
       diabetes, but he has not shown that these conditions are severe, or that he
       is not receiving treatment for them. I recognize that every institution poses
       a risk of COVID-19 infection, and that FCI Terre Haute has had a significant
       number of infections among inmates. But based on current information, FCI
       Terre Haute now has only a few active cases. I am pleased with defendant’s
       commitment to reforming himself. But as explained at defendant’s
       sentencing, his offense conduct and history of violence demonstrate that he
       poses a risk to the public and he is not a candidate for compassionate release
       at this point in his sentence.

The district court also denied Scott’s motion for recruitment of counsel, reasoning that
the legal issues in Scott’s case were not complex, and in any event, Scott had sufficiently
articulated his arguments.

        On appeal, Scott challenges the district court’s denial of his motions for
compassionate release and recruitment of counsel. With respect to the motion for
compassionate release, Scott argues that he exhausted his administrative remedies
because he submitted a letter requesting compassionate release to the warden and the
requisite 30-day period elapsed without a response before he filed his motion in the
district court. See § 3582(c)(1)(A). The government responds that Scott’s sworn
statement attesting that he exhausted his administrative remedies was deficient because
it failed to note the date he submitted the initial letter to the warden, and regardless, the
district court denied Scott’s motion on the merits, so any error regarding exhaustion
was harmless.

       We review the district court’s denial of Scott’s motion for compassionate release
for abuse of discretion. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021).
We agree with the government that it makes no difference whether, as a procedural
matter, Scott exhausted his administrative remedies (and therefore a remand for fact-
finding on exhaustion is unnecessary) because the district court did not abuse its
discretion in denying Scott’s motion on the merits. In considering the merits, the district
No. 20-3223                                                                            Page 4

court acknowledged Scott’s asthma and diabetes and reasonably concluded that the
conditions did not warrant compassionate release. First, it was Scott who bore the
burden of proving extraordinary and compelling reasons for release, see United States v.
Newton, 996 F.3d 485, 488 (7th Cir. 2021), but he failed to meet his burden by not
furnishing any medical records about the severity of his health conditions or any
materials showing that the conditions increased his risk of serious COVID-19 illness.
For the first time on appeal Scott cites guidance from the Centers for Disease Control
and Prevention discussing the increased risk COVID-19 poses for those with certain
medical conditions. It is well established however that we cannot consider evidence not
presented in the district court, see, e.g., United States v. Acox, 595 F.3d 729, 731 (7th Cir.
2010), and in any case, we are unable to determine the relevance of the guidance
without any information about the severity of Scott’s medical conditions.

        Second, even if Scott did establish that his health conditions were extraordinary
and compelling, the district court was not required to grant compassionate release if the
§ 3553(a) factors weighed against it. A court may authorize compassionate release only
if, “after considering the factors set forth in section 3553(a),” it decides that
extraordinary and compelling reasons justify release. Saunders, 986 F.3d at 1078 (quoting
§ 3582(c)(1)(A)). Here, the district court adopted the reasoning of its § 3553(a) analysis at
Scott’s original sentencing—that Scott was a danger to the public because he fired a
handgun into a crowd and had a history of domestic violence, see § 3553(a)(1),
(a)(2)(C)—in determining that Scott’s circumstances did not warrant release. Given that
Scott’s sentencing occurred less than two years before Scott moved for compassionate
release, it was permissible for the district court to reincorporate its earlier § 3553(a)
analysis and deny Scott’s motion based on the same reasoning.

       Scott next argues that the district court’s denial of his motion for recruitment of
counsel violated his due process rights. Because movants seeking a sentence reduction
under § 3582(c) have no constitutional right to counsel, see United States v. Blake,
986 F.3d 756, 758 (7th Cir. 2021), we review the district court’s denial only for abuse of
discretion, see Mejia v. Pfister, 988 F.3d 415, 418 (7th Cir. 2021) (citing Pruitt v. Mote, 503
F.3d 647, 658 (7th Cir. 2007)). We see none here. The district court reasonably concluded
that Scott’s motion for compassionate release did not raise complex legal issues and that
Scott appeared competent to represent himself based on his filings. The district court
did not abuse its discretion in declining to recruit counsel for Scott.

       Finally, Scott repeats without elaboration his argument that various conditions at
his prison have violated his constitutional rights. Scott has waived this argument by
No. 20-3223                                                                       Page 5

failing to develop it on appeal. See United States v. Bryant, 750 F.3d 642, 651 (7th Cir.
2014). In any case, to the extent Scott seeks damages or injunctive relief based on his
prison conditions, his argument does not belong in a motion for compassionate release.

                                                                             AFFIRMED